United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                         May 3, 2022

                                           Before

                    DANIEL A. MANION, Circuit Judge

                    MICHAEL B. BRENNAN, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit
                    Judge

No. 21-1804

OLAWOLE OLUWAJANA,                               Petition for Review of an Order of the
                           Petitioner,           Board of Immigration Appeals.

      v.                                         No. A061-591-186

MERRICK B. GARLAND,
Attorney General of the United States,
                         Respondent.



                                         ORDER

       Respondent filed an unopposed construed petition for panel rehearing on April
11, 2022. All members of the original panel have voted to deny rehearing and to issue an
amended opinion. The court’s opinion dated March 9, 2022, is amended by the attached
opinion, which includes changes to pages 5 through 7.

      Accordingly, IT IS ORDERED that the petition for panel rehearing is DENIED.